Citation Nr: 1812616	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  08-39 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

 Entitlement to service connection for a left foot disability, to include planter wart and callus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel






INTRODUCTION

The Veteran served on active duty from June 2001 to September 2001, December 2003 to August 2004 and January 2005 to May 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

This case was previously remanded by the Board for additional development in August 2014 and august 2017.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2017, the Board remanded the claim for an opinion as to whether his left foot disability was related his service.  That same month, a VA examination was scheduled, but the RO received a Notice of Cancellation indicating that the Veteran "refused" the examination.  However, the last page of the notice states, "out of country for training for the rest of the year."

The Board concludes that the Veteran showed good cause for his absence from the last scheduled VA examination of record.  The case will be remanded so that the requested VA examinations can be rescheduled.

The Veteran is notified that it is his responsibility to report for the examination scheduled in connection with this Remand at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655.

While on Remand, any additional VA treatment records should also be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA medical records related to the Veteran's left foot disability, dated from July 2017 to the present.  All records and/or responses received should be associated with the claims file.

In order to expedite this case, the Veteran is asked to obtain these records himself and inform the RO/AMC that all appropriate records have been submitted in order to insure that all pertinent records have been submitted in a highly timely manner so that the VA may adjudicate this case promptly.


2. Obtain a new VA examination for a current diagnosis of left foot disability, to include planter wart and callus. 

(a) Does the Veteran currently have or has he ever had been diagnosed with a left foot disability? 

(b) If the Veteran has had a left foot disability, is it medically unmistakable that the Veteran's left foot disability preexisted his entry into active military service? If yes, why? If no, why not? 

(c) If it is found medically unmistakable that his left foot disability preexisted service, is it medically unmistakable that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of a disease? If yes why? If no, why not? In answering this question, the examiner is asked to identify any manifestation of left foot disability during service if any. 

(d) If his left foot disability is not found to have preexisted a period of active service, is it as likely as not (50 percent or greater probability) that it begun in or was related to active military service? If yes, why? If not why not? 

3. Schedule the Veteran for a VA examination on planter wart left foot condition.

(a) Does the Veteran have a current diagnosis of planter wart callus of the left foot? 

(b) Is planter wart callus of the left foot caused by service? Is likely as not likely as not (50 percent probability or more) that planter war and callus of the left foot was caused by service.

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence. 

If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




